
	

114 HR 2360 : Career-Ready Student Veterans Act
U.S. House of Representatives
2016-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		114th CONGRESS
		2d Session
		H. R. 2360
		IN THE SENATE OF THE UNITED STATES
		February 10, 2016 Received; read twice and referred to the Committee on Veterans' AffairsAN ACT
		To amend title 38, United States Code, to improve the approval of certain programs of education for
			 purposes of educational assistance provided by the Department of Veterans
			 Affairs.
	
	
 1.Short titleThis Act may be cited as the Career-Ready Student Veterans Act. 2.Approval of courses for purposes of educational assistance programs administered by Secretary of Veterans Affairs (a)Approval of non-Accredited coursesSubsection (c) of section 3676 of title 38, United States Code, is amended—
 (1)by redesignating paragraph (14) as paragraph (16); and (2)by inserting after paragraph (13) the following new paragraphs:
					
 (14)In the case of a program designed to prepare an individual for licensure or certification in a State, the program meets any instructional curriculum licensure or certification requirements of such State.
 (15)In the case of a program designed to prepare an individual for employment pursuant to standards developed by a board or agency of a State in an occupation that requires approval or licensure, the program is approved or licensed by such board or agency of the State..
 (b)ExceptionsSuch section is further amended by adding at the end the following new subsection:  (f) (1)The Secretary may waive the requirements of paragraph (14) or (15) of subsection (c) in the case of a program of education offered by an educational institution if the Secretary determines all of the following:
 (A)The educational institution is not accredited by an agency or association recognized by the Secretary of Education.
 (B)The program did not meet the requirements of such paragraph at any time during the two-year period preceding the date of the waiver.
 (C)The waiver furthers the purposes of the educational assistance programs administered by the Secretary or would further the education interests of individuals eligible for assistance under such programs.
 (D)The educational institution does not provide any commission, bonus, or other incentive payment based directly or indirectly on success in securing enrollments or financial aid to any persons or entities engaged in any student recruiting or admission activities or in making decisions regarding the award of student financial assistance, except for the recruitment of foreign students residing in foreign countries who are not eligible to receive Federal student assistance.
 (2)Not later than 30 days after the Secretary issues a waiver under paragraph (1), the Secretary shall submit to Congress notice of the waiver and the justification of the Secretary for issuing the waiver..
 (c)Approval of accredited programsSection 3675(b)(3) of such title is amended— (1)by striking and (3) and inserting (3), (14), and (15); and
 (2)by inserting before the period at the end the following: (or, with respect to such paragraphs (14) and (15), the requirements under such paragraphs are waived pursuant to subsection (f) of section 3676).
 (d)Disapproval of coursesSection 3679 of such title is amended by adding at the end the following new subsection:  (d)Notwithstanding any other provision of this chapter, the Secretary shall disapprove a course of education described in section 3676(c)(14) or (15) unless the educational institution providing the course of education publicly discloses any conditions or additional requirements, including training, experience, or exams, required to obtain the license, certification, or approval for which the course of education is designed to provide preparation..
 (e)Conforming amendmentSection 3672(b)(2)(A)(i) of such title is amended by striking An accredited and inserting Except as provided in paragraphs (14) and (15) of section 3676(c) of this title, an accredited. (f)ApplicabilityIf after enrollment in a course of education that is subject to disapproval by reason of an amendment made by this Act, an individual pursues one or more courses of education at the same educational institution while remaining continuously enrolled (other than during regularly scheduled breaks between courses, semesters or terms) at that institution, any course so pursued by the individual at that institution while so continuously enrolled shall not be subject to disapproval by reason of such amendment.
			
	Passed the House of Representatives February 9, 2016.Karen L. Haas,Clerk
